Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3 are canceled. 
Claims 1, 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Zou et al. (2018/0334043) discloses “a powertrain for a vehicle includes a DC/DC converter and a controller. The DC/DC converter includes an inductor and output capacitor and is coupled between a traction battery and an electric drive unit. The controller may be configured to, in response to an electrical connection between the vehicle and an AC grid, couple the output capacitor and inductor in series and across terminals of the traction battery to absorb reactive power from the AC grid”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electric power conversion system for a vehicle, the electric power conversion system comprising: an AC-DC conversion circuit configured to convert AC charging power into DC power; a motor including a plurality of coils each having a first end respectively connected to a neutral point; a first switching device configured to selectively allow or block 
first terminal respectively connected to the first input terminal: a third switching element connected to a second terminal of the first switching element; and
a fourth switching element connected between a second terminal of the second switching element and a first terminal of the third switching element, and wherein both ends of the first coil of the transformer is connected to the second input terminal and a connection node of the third switching element and the fourth
switching element, respectively.

With respect to independent claim 9, the closest prior art reference Zou et al. (2018/0334043) discloses “a powertrain for a vehicle includes a DC/DC converter and a controller. The DC/DC converter includes an inductor and output capacitor and is coupled between a traction battery and an electric drive unit. The controller may be configured to, in response to an electrical connection between the vehicle and an AC grid, couple the output capacitor and inductor in series and across terminals of the traction battery to absorb reactive power from the AC grid”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, an electric power conversion system for a vehicle, the electric power conversion system comprising: an AC-DC 
connected to a neutral point; a first switching device configured to selectively allow or block supply of output power from the AC-DC conversion circuit to the neutral point; an inverter including: a plurality of motor connection terminals respectively connected to second ends of the plurality of coils of the motor,
DC connection terminals including a positive terminal and a negative terminal,
And a plurality of switching elements forming electrical connections between the DC connection terminals and the plurality of motor connection terminals; a battery connected to the DC connection terminals of the inverter; and a controller configured to control operations of the AC-DC conversion circuit, the first switching device, and the inverter based on whether or not the battery is charged,
wherein the AC-DC conversion circuit includes: a first bridge circuit including a plurality of switching elements forming a bridge circuit and configured to receive AC charging power from an external AC charging equipment; a transformer including: a first coil, to which an AC voltage generated by short-circuitry or opening of a switching element in the first bridge circuit is applied, and a second coil electromagnetically coupled to the first coil to transform the AC voltage applied to the first coil at a predetermined ratio; and a second bridge circuit including a plurality of switching elements configured to: rectify an output voltage 

With respect to independent claim 17, the closest prior art reference Zou et al. (2018/0334043) discloses “a powertrain for a vehicle includes a DC/DC converter and a controller. The DC/DC converter includes an inductor and output capacitor and is coupled between a traction battery and an electric drive unit. The controller may be configured to, in response to an electrical connection between the vehicle and an AC grid, couple the output capacitor and inductor in series and across terminals of the traction battery to absorb reactive power from the AC grid”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a control method of an electric power conversion for a vehicle, the method comprising: providing an electric power conversion system having an AC-DC circuit which includes: a first 
equipment; a transformer including a first coil, to which an AC voltage generated by short-circuitry or opening of a switching element in the first bridge circuit is applied, and a second coil electromagnetically coupled to the first coil to transform the AC voltage applied to the first coil at a predetermined ratio; and a second bridge circuit including a plurality of switching elements configured to: rectify an output voltage of the second coil or convert an input DC voltage into an AC voltage, and apply the converted AC voltage to the second coil, wherein the first bridge circuit includes: a first input terminal and a second input terminal, between which a voltage of the AC charging power is applied; a first switching element and a second switching element, each having a first terminal respectively connected to the first input terminal; a third switching element connected to a second terminal of the first switching element; and a fourth switching element connected between a second terminal of the second switching element and a first terminal of the third switching element, and wherein both ends of the first coil of the transformer is connected to the second input terminal and a connection node of the third switching element and the fourth switching element, respectively; determining, by a controller, whether the vehicle is in a charging mode in which a battery is charged with AC charging power or in a travel mode in which a motor is

the third coil by electrical coupling between the second coil and the third coil, into the predetermined voltage lower than the voltage of the battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836